DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office Action is in response to the Amendment filed January 18, 2022 which was filed in response to the Non-final Office Action of November 22, 2021.

Response to Arguments
Applicant’s argument on the first page of the Remarks section regarding the 35 U.S.C. §112(b) rejection of Claim 18 has been fully considered and found persuasive.  Accordingly, the rejection is withdrawn.  The term “step” and the limitation of “up to three steps” in Claim 18 will be given its broadest reasonable interpretation where one or more “steps” will read on the limitation, and any sort of discernible change in a step may be interpreted as constituting a separate step.
Applicant’s arguments regarding the 35 U.S.C. §103 rejections, starting on the second page of the Remarks section, have been fully considered, but are found unpersuasive.  The fifth full paragraph of that page first argues the Office has not shown where the art as cited discloses a process for comminuting iron ore at natural moisture or iron ore product at natural moisture (hereinafter simply referred to as ‘ore’ in some explanations) comprising milling with specifically a vertical roller mill, citing the fact U.S. Patent No. US 9,914,130 B2 to Burchardt (used as the primary reference in the rejection of Claim 1; hereinafter BURCHARDT) does not specifically disclose the roller mill as a vertical
The Background section of BURCHARDT (col. 1, lines 23-43) first broadly categorizes ore grinding methods as either ‘wet grinding’ or ‘dry grinding’ and then points to “roller mills and roll presses” as two known types of dry grinding technology which were previously considered as being uneconomical in mineral grinding applications, and then goes on to teach how roller mills and roll presses may be used in mineral grinding applications when the method and system disclosed in the remainder of the reference are used.  Although it is correct BURCHARDT does not specifically use the term ‘vertical roller mill’ (just the term “roller mills” is used and “roller miller” is used at col. 3, line 51), a person of ordinary skill in the art would discern the term “roller mills” is being used as a broad term encompassing different kinds of roller mills including vertical roller mills which are different from roller presses (as BURTCHARDT specifically differentiates between roller mills and roller presses).  Regarding genus and species, the examiner notes that a reference disclosure anticipates a claimed species covered by that disclosure when the species can be “at once envisaged” from the disclosure See M.P.E.P. §2131.02,III.  Therefore, even if the reference doesn’t describe the limitations exactly as claimed, if a person of ordinary skill in the art reading the reference would at once envisage the species  as claimed from the disclosed genus, in this case the VRM limitation from a roller mill, it is anticipated by the prior art disclosure.  Applicant argues vertical roller mills have never been used in iron ore grinding/screening circuits, and points to its own assertion in the application’s written description as evidence that the term “roller mill” used in BURCHARDT would not be understood to include vertical roller mills.  However, prior art shows otherwise (See, for example, Research of iron ore grinding in a vertical-roller-mill by Reichert et al. or US 4,848,683 to Kawatsu [column 1, lines 13-20 and 44-56], accompanying this Action which disclose that it was known to use VRM for iron ore).  As such, the examiner contends that one of ordinary skill at the time would understand that a vertical roller mill in included and anticipated by BURCHARDT’s disclosure of a roller mill.  Accordingly, the 35 U.S.C. §103 rejection is maintained.
Applicant next argues, starting at the bottom of the second page of the Remarks section and spanning to the third page, the cited art fails to disclose or suggest the last ‘wherein’ clause of newly added Claim 20, namely: “wherein a moisture content of the iron ore at natural moisture content or the iron ore product at natural moisture content is not adjusted prior to milling”.  Examiner respectfully disagrees.  The process shown in Fig. 4 of BURCHARDT disclose a process which does not adjust a moisture content of the ore prior to milling as explained more fully in the obviousness rejection of Claim 20 below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 9,914,130 B2 to Burchardt (hereinafter BURCHARDT) in view of Chinese patent document CN 103611681 A of Shi et al., hereinafter SHI.  Citation to SHI will be made to the Espacenet English machine translation previously provided.
Regarding Claim 1, BURCHARDT discloses a process for comminuting iron ore (col. 1, lines 17-19 and col. 3, lines 63-67) at natural moisture (col. 6, lines 28-30 discloses a moisture value between about 2% to about 8% moisture by weight which overlaps the range specified in ¶[0011] of the specification defining natural moisture content of iron ore being within the range of 5% to 12% moisture by weight), comprising
- milling with a roller mill (2 in Fig. 2; col. 5, line 59 through col. 6, line 6 discloses a method of grinding ore in a “dry grinding system” at a predetermined moisture limit value.  Col. 6, lines 28-30 Response to Arguments section above, although BURCHARDT does not specifically use the term “vertical roller mill,” BURCHARDT’s disclosure of “roller mills” would be understood by a person of ordinary skill in the art to encompass different kinds of roller mills including vertical roller mills.), and
- screening the iron ore at natural moisture (1 in Fig. 2; col. 4, lines 3-30).
BURCHARDT does not disclose the type of screen used in the process, only generally describing the screens used in the process as being selected for a particular cut point, such as at col. 3, lines 29-36, and therefore does not disclose the screen as being a high acceleration screen of at least 10G.
SHI discloses an anti-resonance vibrating screen (Title) which uses a high acceleration vibrating frequency to prevent jamming of screen holes that is especially suitable for screening fine, sticky and wet ore materials.  See ¶[0008].
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a high acceleration vibrating screen in the ore comminution process disclosed by BURCHARDT in order to prevent the iron ore at natural moisture content from jamming the screen’s holes and reducing operation efficiency as SHI teaches in ¶[0004].  SHI does not expressly teach accelerating the screen at a rate of at least 10G.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to accelerate the screen at a rate of at least 10G as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller
Regarding Claim 14, the prior art reference combination of BURCHARDT in view of SHI renders the process of Claim 1 unpatentable as explained above.  BURCHARDT further discloses the iron ore comminuted in the method has up to 12% moisture by weight.  Col. 3, lines 51-54 disclose moisture values of 2% to 5% by weight, and col. 6, lines 28-30 discloses moisture values of 2% to 8% by weight.  Both of these ranges fall within the range of “up to 12%”.
Regarding Claim 15, the prior art reference combination of BURCHARDT in view of SHI renders the process of Claim 1 unpatentable as explained above.  BURCHARDT further discloses wherein the final comminution product has a particle size of less than 16mm.  Col. 3, lines 63-67 disclose the grinding systems grinds the ore to a grain size of less than or equal to 300µm (0.3mm), and in particular to a finished product fineness of 30µm (0.03mm) to 300µm.
Regarding Claim 16, the prior art reference combination of BURCHARDT in view of SHI renders the method of Claim 1 unpatentable as explained above.  BURCHARDT further discloses wherein the final comminution product has a particle size of less than 8mm.  Col. 3, lines 63-67 disclose the grinding systems grinds the ore to a grain size of less than or equal to 300µm (0.3mm), and in particular to a finished product fineness of 30µm (0.03mm) to 300µm.
Regarding Claim 17, the prior art reference combination of BURCHARDT in view of SHI renders the method of Claim 1 unpatentable as explained above.  BURCHARDT further discloses wherein the final comminution product has a particle size of less than 0.074mm.  Col. 3, lines 63-67 disclose the grinding systems grinds the ore to a grain size of less than or equal to 300µm (0.3mm), and in particular to a finished product fineness of 30µm (0.03mm) to 300µm.
Regarding Claim 18, the prior art reference combination of BURCHARDT in view of SHI renders the method of Claim 1 unpatentable as explained above.  BURCHARDT further discloses wherein the grinding on the roller miller is carried out in up to three steps.  The process shown in Fig. 3 of BURCHARDT and described at col. 4, lines 45-55 discloses a two-step grinding process with part of the 
Regarding Claim 20, BURCHARDT discloses a process for comminuting iron ore (Fig. 4 and col. 4, line 56 through col. 5, line 9 disclose a process different from that of Fig. 2) at natural moisture (col. 6, lines 28-30 disclose an overlapping range as previously explained), comprising
- milling with a roller mill (2 in Fig. 4; as previously explained, “dry grinding system 2” is disclosed as roller mills or roll presses, with vertical roller mills being understood to be one type of the more broadly described “roller mills” which may be used as the “dry grinding system 2”), and
- screening the iron ore at natural moisture (1 in Fig. 4),
wherein a moisture content of the iron ore at natural moisture or the iron ore product at natural moisture is not adjusted prior to milling (col. 5, lines 4-6 disclose the process shown in Fig. 4 supplies the starting material directly to the dry grinding system if the predetermined moisture limit value is not exceeded.  The process shown in Fig. 4 may therefore be used with the predetermined moisture limit value selected as being within the range of 5% to 8% moisture (which is the area of overlap in ranges between Applicant’s definition of “natural moisture” and BURCHARDT’s definition of “predetermined moisture limit values”) such that starting material at natural moisture is directly fed to the roller mill used in the “dry grinding system 2” with the moisture content not being previously adjusted before milling.).
Claim 20 does not specify a sequence of steps such that it requires ore to be milled and then the milled ore to be pressed or screened, or conversely, pressing or screening ore and then milling the pressed or screened ore.  The claim merely claims milling, and pressing or screening without limitation as to whether ore is subjected to both subclauses of the claim, such that a process which mills ore and separately presses or screens ore reads on the claim.
BURCHARDT does not disclose the type of screen used in the process, only generally describing the screens used in the process as being selected for a particular cut point, such as at col. 3, lines 29-36, and therefore does not disclose the screen as being a high acceleration screen of at least 10G.
SHI discloses an anti-resonance vibrating screen (Title) which uses a high acceleration vibrating frequency to prevent jamming of screen holes that is especially suitable for screening fine, sticky and wet ore materials.  See ¶[0008].
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a high acceleration vibrating screen in the ore comminution process disclosed by BURCHARDT in order to prevent the iron ore at natural moisture content from jamming the screen’s holes and reducing operation efficiency as SHI teaches in ¶[0004].  SHI does not expressly teach accelerating the screen at a rate of at least 10G.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to accelerate the screen at a rate of at least 10G as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 2333, 235 (CCPA 1955).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over BURCHARDT in view of SHI and further in view of U.S. Patent No. 3,254,985 to Merklin, hereinafter MERKLIN.
Regarding Claim 13
However, MERKLIN teaches processing mined iron ore in relatively coarse crystalline form into pellets at col. 1, lines 9-45, and describes the difficulties of processing underground ores having high moisture content at col. 1 line 66 through col. 2, line 32.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention the starting material described by BURCHARDT at col. 1, lines 16-43 is iron ore mined from an underground mine in view of MERKLIN’s teaching at col. 1, line 9 through col. 2, line 66 which describes ore extracted from a mine in much the same way as BURCHARDT does.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,908,166 to Freitas et al. (hereinafter FREITAS) in view of BURCHARDT and SHI.
Regarding Claim 1, FREITAS discloses a process for producing iron ore pellets (Title) wherein iron ore is ground in series utilizing a high pressure roller press in combination with ball mills to reduce energy consumption and wear on processing equipment as described at col. 1, line 31 through col. 2, line 41.  Col. 3, lines 19-32 discloses one version of the iron ore pellets production process, as shown in Fig. 2, where raw material is fed (1 in Fig. 2) to a roller press (5 in Fig. 2) as a pre-comminution stage before being immediately fed to ball mills (2, 3 and 4 in Fig. 2) for further grinding to increase the specific surface of the material.  Col. 3, lines 33-53 discloses another version of the process, as shown in Fig. 3, where raw material is fed (1 in Fig. 3) to ball mills (2, 3 and 4 in Fig. 3) before being ground in series by a roller press (5 in Fig. 3) to increase the specific surface of the material.
As previously explained above, BURCHARDT discloses a process for comminuting iron ore (col. 1, lines 17-19 and col. 3, lines 63-67) at natural moisture (col. 6, lines 28-30 discloses a moisture value between about 2% to about 8% moisture by weight which overlaps the range specified in ¶[0011] of the specification defining natural moisture content of iron ore being within the range of 5% to 12% moisture by weight), comprising
Response to Arguments section above, although BURCHARDT does not specifically use the term “vertical roller mill,” BURCHARDT’s disclosure of “roller mills” would be understood by a person of ordinary skill in the art to encompass different kinds of roller mills including vertical roller mills.), and
- screening the iron ore at natural moisture (1 in Fig. 2; col. 4, lines 3-30).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further reduce energy consumption and equipment wear of the grinding process as expressed by FREITAS by reducing the amount of feed material ground by the ball mills of the FREITAS process by combining the grinding system of BURCHARDT with the FREITAS process where the feed material is processed according to the BURCHARDT grinding system prior to being fed to the ball mills of the FREITAS process, such that feed material of lower moisture content would be routed by the screening process of BURCHARDT to bypass the ball mills of FREITAS and be ground by roller mills as taught by BURCHARDT and then feed in series to the roller press as disclosed by FREITAS.  This would result in comminution of iron ore at natural moisture comprising milling with a roller mill and pressing with a roller press as Claim 1 claims.
Regarding Claim 2, the prior art reference combination of FREITAS in view of BURCHARDT renders the process of Claim 1 unpatentable as explained above.  The grinding process disclosed by FREITAS at col. 3, lines 19-32 describes first processing raw material with a roller press (5 in Fig. 2) 
Regarding Claim 3, the prior art combination of BURCHARDT in view of SHI renders the process of Claim 1 unpatentable as explained above.  The grinding process disclosed by FREITAS at col. 3, lines 33-53 describes first processing raw material with ball mills (2, 3 and 4 in Fig. 3) before being pressed by a roller press (5 in Fig. 3).  Combining this particular version of the process disclosed by FREITAS with the grinding system of BURCHARDT would result in the drier portion of the raw material being first milled by a roller mill as taught by BURCHARDT and processed in series by a roller press as disclosed by FREITAS.


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725